DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER'S AMENDMENT
Authorization for this examiner's amendment was given in a telephone interview with Mr. John Pessetto on February 3, 2022. 

The claims has been amended as follows:
Regarding claim 5. (Currently amended) A method for controlling a pyro-fuse, comprising: measuring, by a first isolation amplifier, a first current flowing from a first input of the first isolation amplifier to a second input of the first isolation amplifier; measuring, by a second isolation amplifier, a second current flowing from a first input terminal of the second isolation amplifier to a second input of the second isolation amplifier; and triggering activation of a pyro-fuse coupled to the second input of the first isolation amplifier responsive to the first current exceeding a first threshold current, and the second current exceeding a second threshold current; comparing, by a comparator, an output signal generated by the first isolation amplifier to a voltage representing the first threshold current; comprising closing a switch coupled to the first input of the first isolation amplifier to enable a third current to flow from the switch to the first input 
terminal of the first isolation amplifier responsive to the [[the]] first current exceeding the first threshold current.

Regarding claim 12. (Currently amended) The pyro-fuse circuit of claim 11, further comprising control circuitry configured to trigger a pyro-fuse based on [[the]] a output of a first comparator indicating that the first current exceeds a first threshold current and [[the]] a output of a second comparator indicating that the second current exceeds a second threshold current.  


Reasons for Allowance
Claims 5 & 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…comparing, by a comparator, an output signal generated by the first isolation amplifier to a voltage representing the first threshold current; comprising closing a switch coupled to the first input of the first isolation amplifier to enable a third current to flow from the switch to the first input terminal of the first isolation amplifier responsive to the first current exceeding the first threshold current.” 

s 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…from the first input to the second input of the second isolation amplifier; control circuitry configured to activate a pyro-fuse based on an output signal generated by the first isolation amplifier representing the first current that exceeds a first current threshold and an output signal generated by the second isolation amplifier representing the second current that exceeds a second current threshold.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839